Citation Nr: 0515329	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for latent porphyria.  

2.  Entitlement to service connection for a lumbosacral spine 
disorder.  

3.  Entitlement to service connection for a nervous 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 26, 1959 to 
November 23, 1959.  

This appeal arises from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for latent porphyria, a lumbosacral spine 
disorder, and a nervous condition.  The veteran perfected an 
appeal of these issues.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's latent porphyria existed prior to service 
and was not aggravated by active service.

3.  The preponderance of the probative evidence fails to show 
that the veteran's lumbosacral spine disorder was incurred or 
aggravated in service, nor was arthritis shown within one 
year of discharge from service.

4.  The probative evidence does not show that the veteran 
currently has a nervous condition.

CONCLUSION OF LAW

1.  Latent porphyria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (2004); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2004).

2.  A lumbosacral spine disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(2004); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  A nervous condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (2004); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in October 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
In addition, in its May 2003 statement of the case (SOC), the 
RO provided pertinent laws and regulations, and explained the 
basis for the denial for his service connection claims.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  He has not alluded to the 
existence of any other evidence that is relevant to his 
claims.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

Latent Porphyria

The veteran's pre-entrance examination, which was conducted 
two weeks prior to entrance on active duty, revealed no 
complaints or findings of latent porphyria.  The veteran 
entered active duty on August 26, 1959, and on September 9, 
1959, he presented to sick call for complaints of stomach 
pain.  The veteran's service medical records indicate that he 
suffered from two episodes of sharp abdominal pain lasting 
one to three days since he entered into the Air Force basic 
training.  One urine test was positive for uroporphyrin; all 
subsequent tests were negative.  On October 15, 1959 the 
examiner diagnosed the veteran's symptoms as latent 
porphyria.  The examiner noted that the veteran's porphyria 
was not incurred in the line of duty, and existed prior to 
service.  On October 23, 1959, the medical review board found 
that the veteran's medical condition existed prior to entry 
into service and had not been aggravated by service beyond 
the normal progression of the disease.  

A VA medical examination was performed in November 2002.  The 
veteran stated that after his discharge from service he 
experienced episodes of severe fatigue and cloudy urine twice 
a year.  He stated he did not go to the hospital when he 
experienced these symptoms.  The examiner diagnosed the 
veteran with "[history] of porphyria" that the veteran had 
prior to entering service and that was not exacerbated by his 
service related activities.  

The veteran's private medical records from 1986 to 2002 do 
not reveal treatment for latent porphyria.  

Degenerative Arthritis of the Lumbosacral Spine

The veteran's service medical records are silent for 
complaints, treatment, or findings of any low back condition.  
Likewise, his separation examination reveals no low back 
disability.  

The veteran submitted his medical records dating from August 
1986 to January 2000.  These reveal that in August 1986 the 
veteran exited his car and felt his back snap.  An X-ray of 
the veteran's lumbar spine from August 1986 revealed 
degenerative changes of the lower thoracic and upper lumbar 
spine.  The examiner noted that the irregularities of the end 
plates of the lower thoracic and upper lumbar spine were 
consistent with changes of old juvenile epiphysitis.  An 
August 1989 entry notes the veteran had a medical history of 
degenerative joint disease of his back.  His symptoms 
included low back pain secondary to degenerative joint 
disease and low back strain in the past.  

In January 1991, the veteran reported to the medical facility 
complaining of recurrent back pain, which stemmed from trying 
to lift a fender earlier that month.  He stated he had been 
out of work since then.  He also stated he was experiencing 
very bad pain in his back, buttocks, and into the leg area.  
The physician diagnosed the veteran's symptoms as an acute 
lumbosacral strain.  In a January 2000 entry, the physician 
stated that the veteran was disabled through a work related 
injury in January 1991.  He stated that the veteran was never 
able to return to work and that he was totally and 
chronically disabled ever since 1991.  

A VA medical examination was performed in November 2002.  At 
that time the veteran indicated he had a lumbar 
puncture/spinal tap while he was in the military.  He 
reported suffering from low back pain since 1975.  He stated 
he has not really worked since 1975, prior to which he was an 
auto body repairman.  The examiner diagnosed degenerative 
disease of the lumbosacral spine, particularly at L5-S1.  The 
examiner noted that it was not clear that there was any 
connection between this diagnosis and the veteran's military 
service.  

During the veteran's November 2002 VA examination for 
porphyria, he stated he hurt his back through a work related 
injury in 1991.  He stated he never returned to work and that 
X-rays and a computerized tomography (CT) scan done then 
showed degenerative changes in L4-L5 and L5-S1 levels.  He 
stated he cannot lift heavy objects and that the weakness his 
left lower extremity is a result of the degenerative joint 
disease of the spine.  The examiner diagnosed the veteran's 
symptoms as low back pain with degenerative disc disease that 
has resulted in a disability since 1991.  

Nervous Condition 

The veteran's service medical records indicate that nine 
weeks after his entrance into service he experienced severe 
nervousness and abdominal pains.  He was hospitalized at the 
surgical service for possible appendicitis.  When this was 
ruled out, the veteran returned to duty.   He again 
experienced extreme anxiety manifested by shaking and 
inability to control himself.  The examiner diagnosed the 
veteran's symptoms as chronic anxiety reaction with a severe 
predisposition set on by minimal stress.  The examiner noted 
that this diagnosis was not incurred in the line of duty, 
existed prior to service, and that the impairment was severe 
for military service.  

The veteran's private medical records dating from August 1986 
to January 2000 reveal he was diagnosed with acute and 
chronic alcoholism in October 1987.  The veteran's medical 
records indicate he tried various times to stop drinking 
alcohol.

A VA examination was performed in November 2002.  The veteran 
reported that he never sought psychiatric treatment following 
his military discharge.  He reported having difficulty with 
excessive tobacco use and a history of acute and chronic 
alcohol abuse.  The veteran denied any alcohol problems at 
the time of the examination and stated he was sober.  The 
examiner noted that there has been no further treatment for 
many of the signs and symptoms the veteran experienced in the 
Air Force.  The only diagnosis rendered by the examiner was 
alcohol abuse in remission.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  "The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the 
government fails to rebut the 38 U.S.C.A. § 1111 presumption, 
the claim is one for service connection, not aggravation.  
Id.

Alcohol and drug abuse are, by statute, deemed to be willful 
misconduct and not subject to a grant of service connection.  
38 U.S.C.A. § 105(a) (West 2002); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.



Analysis

Latent Porphyria

The Board finds that the evidence clearly and unmistakably 
shows the veteran's latent porphyria pre-existed service and 
was not aggravated thereby.  38 U.S.C.A. § 1111.

The veteran's pre-entrance examination, which was conducted 
two weeks prior to entrance on active duty, revealed no 
complaints or findings of latent porphyria.  The veteran 
entered active duty on August 26, 1959, and on September 9, 
1959, he presented to sick call for complaints of stomach 
pain.  By October 23, 1959, he was recommended for discharge.  
The veteran underwent an examination by a physician, who 
diagnosed latent porphyria based on a single positive 
urinalysis.  The physician, after reviewing the veteran's 
records, including his pre-entrance physical examination and 
treatment reports, determined that the veteran's latent 
porphyria existed prior to entry into service and was not 
aggravated by service beyond the normal progression of the 
disease.

Moreover, the physician's conclusion that the disorder was 
not aggravated by the veteran's few weeks of training beyond 
the normal progression of the disorder was based on his 
medical expertise, examination of the veteran, and his review 
of the service medical records.  38 C.F.R. § 3.304.  
Additionally, the during the veteran's November 2002 VA 
examination, the examiner noted that the veteran had latent 
porphyria prior to entering service and the porphyria was not 
exacerbated by his service related activities.  Thus, the 
record contains clear and unmistakable evidence that the 
veteran's porphyria existed prior to service, and was not 
aggravated by service beyond the normal progression of the 
disease.

Further, during the November 2002 VA examination, the veteran 
stated that since being discharged from service he had had 
episodes of severe fatigue and cloudy urine twice a year, 
which he thought may be related to porphyria.  He stated he 
never went to the hospital for treatment of these episodes.  
None of his private treatment records dating from 1986 to 
2000 reveal treatment or complaints of porphyria symptoms.  
The absence of medical treatment for latent porphyria for 43 
years after he left service constitutes further evidence of 
the disorder not having been aggravated during service.   
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000). 

For the reasons shown above, the Board finds therefore that 
the evidence clearly and unmistakably shows that the 
veteran's latent porphyria existed prior to service and was 
not aggravated during service.  Thus, the claim for service 
connection for latent porphyria must be denied.

Back Condition

The veteran asserts while he was in service he underwent a 
spinal tap which lead to degenerative joint disease.  His 
contemporaneous service medical records, however, are silent 
regarding an in-service procedure to the back, or any 
complaints related to the back.  Considering the short length 
of the veteran's service and that he was discharged for 
medical reasons, the Board finds it unlikely that a procedure 
as significant as that described by the veteran, would not be 
mentioned in the medical reports from October 1959.  

In this case, none of the medical evidence links the 
diagnosed degenerative joint disease of the lower back to his 
military service.  The VA examiner, after noting that service 
medical records revealed no evidence of a spinal tap, stated 
it was not clear that there was any connection between 
degenerative arthritis and the veteran's military service.  
Further, there is no evidence of degenerative joint disease 
within his first post-service year.  In fact, the first 
evidence of back complaints were in August 1986, almost 27 
years after his discharge.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical finding at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).  Even 
the veteran reports that his back pain began in 1975, which 
is 16 years after his discharge.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability.  Specifically, the 
contemporaneous service medical records reveal no evidence 
of an in-service injury, and there is no competent evidence 
of any back disability until 26 years after his discharge 
from service.  Thus, the claim for service connection must 
be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Nervous Condition

Although the veteran's service medical records reveal a 
diagnosis of chronic anxiety reaction, the post-service 
medical evidence does not establish a current diagnosis of a 
psychiatric disorder for which service connection could be 
granted.  The only current diagnosis rendered on the November 
2002 VA examination was alcohol abuse is in remission.  As 
noted above, alcohol and drug abuse are, by statute, deemed 
to be willful misconduct and not subject to a grant of 
service connection.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2004).

Moreover, the VA examiner noted there has been no recurrence 
of the symptoms the veteran experienced while in service.  
Finally, the veteran stated that he had not been treated for 
any psychiatric conditions since he was discharged from 
service.  

In order to support a claim for service connection, the 
evidence must show that the veteran has the claimed 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  


As there is no competent evidence which establishes that the 
veteran currently suffers from an acquired psychiatric 
disorder, service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for latent porphyria is 
denied. 

Entitlement to service connection for a lumbosacral spine 
disorder is denied. 

Entitlement to service connection for a nervous condition is 
denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


